



EXHIBIT 10.1
SUMMIT FINANCIAL GROUP, INC.
Executive Officer Management Incentive Plan
for 2017
Amended January 25, 2018
OBJECTIVE
The objective of the Executive Officer Management Incentive Plan for 2017 (“2017
MIP”) is to incent and reward select members of Summit Financial Group, Inc.’s
and its subsidiaries’ (collectively hereafter, “Summit’s”) management team for
their exceptional performance, while still balancing risk with reward.
PARTICIPANT ELIGIBILITY
Eligibility for participation in the 2017 MIP is extended to the following
executive officers (“Eligible Participants”):
Summit Financial Group, Inc.
 
Summit Community Bank, Inc.
Chief Executive Officer
 
President
Chief Financial Officer
 
Chief Operating Officer
Chief Accounting Officer
 
Chief of Credit Administration

To be eligible to receive a 2017 MIP payment, Eligible Participants must be
employed for the entirety of 2017. If an otherwise Eligible Participant
separates from employment at Summit for any reason, voluntarily or
involuntarily, prior to January 1, 2018, no incentive will be paid to such
Eligible Participant.
MIP COMPUTATION
The 2017 MIP computation is based upon Summit achieving a targeted annual return
on average tangible equity (“ROATE”). For purposes of the 2017 MIP, Summit’s
ROATE is to be calculated on a consolidated basis for the year ended 2017, as
follows:


Net Income + (Amortization of Intangibles x 0.63) + Tax Expense Recognized due
to Re-measurement of
Net Deferred Tax Assets Resulting from Change in U.S. Corporate Income Tax Rate
Average Shareholders’ Equity - Average Intangibles
For purposes of the 2017 MIP, Summit’s targeted ROATE for 2017 is 10.00 to 10.99
percent. If Summit’s actual ROATE for 2017 is within this targeted range, each
Eligible Participant will receive an incentive payment equal to 25% of their
respective annual base salary as of January 1, 2017 (the “Targeted Incentive”).
If Summit’s actual ROATE for 2017 is greater than the targeted range, Eligible
Participants will be eligible to receive an incentive that is greater than the
Targeted Incentive; conversely, if Summit’s actual ROATE for 2017 is less than
the targeted range, Eligible Participants will be eligible to receive an
incentive that is less than the Targeted Incentive.
The formula to compute each Eligible Participant’s incentive payment under the
2017 MIP is as follows:





--------------------------------------------------------------------------------





Eligible
Participant’s
Annual Base    
Salary on    
January 1, 2017
X
25%
X
MIP
Multiplier
=
Eligible Participant's 2017 MIP Incentive



The MIP Multiplier to be used for purposes of the above formula varies based
upon Summit’s actual ROATE for 2017, as follows:
Summit’s Actual
ROATE for 2017
 
MIP
Multiplier
Less than 8%
 
0%
8.00% to 8.99%
 
80%
9.00% to 9.99%
 
90%
10.00% to 10.99%
Target
100%
11.00% to 11.99%
 
127%
12.00% to 12.99%
 
162%
13.00% to 13.99%
 
195%
14.00% and greater
 
210%



In addition to the 2017 MIP incentives which may be awarded to Eligible
Participants in accordance with the above formula, an additional incentive
totaling no more than $50,000 may be awarded at the discretion of Summit’s Chief
Executive Officer, in whole or in part, to one or more deserving Summit
employees who are not Eligible Participants.
OTHER MIP TERMS
No incentive under the 2017 MIP will be made, if at December 31, 2017 through
the time of payment of the 2017 MIP incentive, Summit or any affiliate is
subject to any active or pending, formal or informal, agreement or enforcement
action to which any bank regulatory authority is a party, including but not
limited to a memorandum of understanding, written agreement, or order of cease
and desist.
PAYMENT OF INCENTIVES
The 2017 MIP incentive will be calculated after January 1, 2018 and paid as soon
as practicable following Summit’s public release of its 2017 earnings, but no
later than March 31, 2018.
INTERPRETATIONS, AMENDMENTS OR DISCONTINUATION
All interpretations of or amendments to the 2017 MIP will be made at the sole
discretion of Compensation and Nominating Committee of the Summit Financial
Group, Inc. Board of Directors. The 2017 MIP may be discontinued or revised by
the Compensation and Nomination Committee at any time.





